United States Court of Appeals
                     For the First Circuit


Nos. 18-2029
     18-2030
                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                   RAFAEL J. FLORES-QUIÑONES,
                          a/k/a Popeye,

                      Defendant, Appellant.


          APPEALS FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. Francisco A. Besosa, U.S. District Judge]


                             Before

                       Howard, Chief Judge,
                Lynch and Barron, Circuit Judges.


     Tanaira Padilla-Rodríguez on brief for appellant.
     Gregory B. Conner, Assistant United States Attorney, Mariana
E. Bauzá-Almonte, Assistant United States Attorney, Chief,
Appellate Division, and W. Stephen Muldrow, United States
Attorney, on brief for appellee.


                        January 15, 2021
             LYNCH, Circuit Judge.     In 2018, police saw Rafael J.

Flores-Quiñones ("Flores"), who was on supervised release for a

drug-trafficking conviction, shooting an assault rifle from his

car window outside a restaurant/pub ("pub") in Canóvanas, Puerto

Rico.    After Flores fled from the police, the officers found a

loaded assault rifle on the seat of his car which was a basis for

charges of both a revocation of his supervised release and a new

crime.    He pleaded guilty to being a felon in possession of a

firearm and was sentenced to sixty months' imprisonment for that

new offense and to eighteen months' imprisonment for the revocation

of supervised release.     He now argues that those sentences were

procedurally and substantively unreasonable.       Finding no error,

we affirm.

                                  I.

             In 2010, Flores was convicted of conspiracy to possess

with intent to distribute at least 500 grams, but less than two

kilograms, of cocaine within 1,000 feet of a protected location.

He sold drugs and acted as a lookout for a drug-trafficking

organization at a public housing project in Carolina, Puerto Rico.

He was sentenced to sixty months' imprisonment and eight years of

supervised release.

             After Flores was released from incarceration in January

2016, he began serving his supervised release in Pennsylvania,

where his daughters and their mother lived.    While there, he failed


                                 - 2 -
to appear for urine tests on several occasions and admitted to

marijuana use.    After returning to Puerto Rico, he tested positive

for benzodiazepines and admitted to synthetic marijuana use.             He

was caught with synthetic marijuana at an in-patient substance

abuse program, causing his expulsion from that program.                  The

district court revoked Flores's supervised release and sentenced

him in June 2017 to nine months' imprisonment.

          Flores was released in January 2018.      On March 29, 2018,

the   Puerto   Rico    Police   Department   received   a   tip   from     a

confidential source that Flores had been seen firing a rifle

outside a pub located on a highway in Canóvanas, Puerto Rico, which

is about a thirty-minute drive from San Juan.      In the early morning

of April 1, 2018, officers saw Flores leave the pub, get in a car,

take out a rifle, and fire it out of the window into the air.

After following Flores to a local market in nearby Río Grande, the

officers confronted Flores and he fled on foot.             The officers

observed an AR-15 rifle, which was loaded with twenty-five rounds

of .223-caliber ammunition, in plain view on the front passenger

seat of Flores's car.       The officers arrested Flores at his home

later that day.       He admitted that the assault rifle was his and

that he had fired it that morning outside the pub.

          A federal grand jury indicted Flores on one count of

being a felon in possession of a firearm in violation of 18 U.S.C.

§ 922(g)(1).     The government also commenced revocation proceedings


                                  - 3 -
against him.    Flores pleaded guilty to the felon-in-possession

charge pursuant to a plea agreement.         He agreed to a total offense

level of nineteen as to that offense.         The plea agreement did not

include a stipulated criminal history category.           It provided that

the government would seek a sentence at the higher end of the

United States Sentencing Guidelines ("U.S.S.G." or "Guidelines")

range for the felon-in-possession offense, while Flores could seek

a sentence at the lower end for that offense.

           The presentence report ("PSR") calculated a Guidelines

sentencing range of thirty-seven to forty-six months for the felon-

in-possession offense based on a total offense level of nineteen

and a criminal history category of III.              The PSR identified no

factors   warranting   a   departure   for    that    offense.   The   U.S.

Probation Office separately calculated a Guidelines sentencing

range of four to ten months for the revocation of supervised

release based on the felon-in-possession offense.

           On September 25, 2018, the district court held a hearing

to sentence Flores on the felon-in-possession offense and to

address the revocation of his supervised release.

           As to the felon-in-possession offense, Flores requested

a sentence at the low end of the calculated Guidelines sentencing

range, arguing that his difficult family history led to his

criminal behavior and that he was still young and had a GED and

work experience as a cook.      He requested a sentence at the high


                                 - 4 -
end for the revocation of supervised release and a total sentence

for both of forty-seven months.           The government requested forty-

six months for the felon-in-possession offense, the high end of

the Guidelines range.    It argued that the offense was particularly

serious because Flores committed it within a few months of his

release from prison and while on supervised release, he fired an

assault rifle which is particularly dangerous, and his most recent

prison term was already for revocation of supervised release.                  The

government   also    requested      a     higher-end      sentence     for     the

revocation, arguing that Flores's crimes had escalated from drugs

to firearm possession.       The government sought a total sentence of

fifty-six months between the felon-in-possession offense and the

revocation of supervised release.

           Addressing first the felon-in-possession offense, the

district court agreed with the Guidelines calculation set forth in

the PSR, finding a Guidelines range of thirty-seven to forty-six

months for that offense.            It then considered the sentencing

factors set forth in 18 U.S.C. § 3553(a).              It noted that Flores

was   twenty-eight   years    old   and   had   a   GED   and   a    history   of

employment before his arrest.        It also noted his history of using

marijuana and Percocet.

           The district court recounted that Flores had "fired out

of his car window outside a restaurant only three months after his

supervised release term had commenced, which put the lives of other


                                    - 5 -
persons in danger."             It noted that "Flores possessed a semi-

automatic firearm capable of accepting a large capacity magazine,"

namely "an AR-15 type assault rifle . . . loaded [with] a high

capacity magazine with 25 rounds of .223 ammunition."

              Citing the sentencing factors under 18 U.S.C. § 3553(a),

the district court found that "[b]ecause the weapon Mr. Flores

possessed was an assault rifle, and because he fired it outside

his car window putting the lives of other persons in danger,"

neither the sentence Flores sought nor the sentence the government

sought      for    the    felon-in-possession       offense    "reflect[ed]    the

seriousness        of    the   offense,   promote[d]     respect   for   the   law,

protect[ed] the public from further crimes by Mr. Flores, or

addresse[d] the issues of deterrence and punishment."                    The court

imposed a sentence of sixty months' imprisonment on the felon-in-

possession offense to be served consecutively to the sentence to

be imposed for the revocation.              Flores objected to the felon-in-

possession sentence as procedurally and substantively unreasonable

but did not specify the grounds for objection.

              Turning to the revocation, the district court found that

Flores had violated the conditions of his supervised release by

committing a new crime and revoked his supervised release.                      It

agreed with the Probation Office's calculated Guidelines range of

four   to    ten    months'     imprisonment      for   the   supervised   release

violation.


                                          - 6 -
             The district court considered the sentencing factors for

Flores's revocation sentence.         The court explained that Flores had

previously    violated   the    terms     of   his   supervised    release     by

possessing and abusing drugs and by failing to participate in drug

treatment programs, and it concluded that his history of violations

demonstrated     his   inability     to   comply     with   the   law   and   the

conditions of his release.          It also reiterated that Flores fired

an assault rifle out of his car "in complete disregard to the

safety of innocent bystanders and residents of the area."                  Again

citing the § 3553(a) sentencing factors, the court concluded that

a sentence above the Guidelines range for the revocation was

warranted "[t]o reflect the seriousness of the offense, [to]

promote respect for the law, [to] provide just punishment for the

offense, [to] afford adequate deterrence, and to protect the public

from further crimes by" Flores.              The district court imposed a

sentence of eighteen months for Flores's revocation to be served

consecutively to the sentence for the felon-in-possession offense.

Flores   again    objected     to   the   sentence     as   procedurally      and

substantively unreasonable but again did not specify the grounds

for objection.

             Flores timely appealed.

                                      II.

             Flores challenges both the procedural and substantive

reasonableness of his above-Guidelines-range sentences.                 Although


                                     - 7 -
the   appeal    is    from    two    different           sentences,     the    felon-in-

possession sentence and the revocation sentence, Flores does not

distinguish     between      the    two    but        rather   presents    one   set    of

arguments as to both.            We thus treat the arguments as to those

sentences together.          "Where challenges are to the procedural and

substantive reasonableness of a sentence, '[o]ur review process is

bifurcated: we first determine whether the sentence imposed is

procedurally        reasonable      and        then     determine     whether    it     is

substantively reasonable.'"               United States v. Reyes-Torres, 979
F.3d 1, 6-7 (1st Cir. 2020) (alteration in original) (internal

quotation marks omitted) (quoting United States v. Sayer, 916 F.3d
32, 37 (1st Cir. 2019)).           "In the sentencing context, we evaluate

claims   of    unreasonableness           in    light    of    the   totality    of    the

circumstances."        United States v. Flores-Machicote, 706 F.3d 16,

20 (1st Cir. 2013) (citing Gall v. United States, 552 U.S. 38, 51

(2007)).

              "In    assessing      the        procedural      reasonableness     of     a

sentence, we apply a 'multifaceted' abuse of discretion standard

in which 'we apply clear error review to factual findings, de novo

review to interpretations and applications of the guidelines, and

abuse of discretion review to judgment calls.'"                      Reyes-Torres, 979
F.3d at 7 (quoting United States v. Nieves-Mercado, 847 F.3d 37,

42 (1st Cir. 2017)).           "We review a preserved challenge to the

substantive     reasonableness        of        a   sentence    under     an   abuse    of


                                          - 8 -
discretion standard." Id. at 9.      "A sentence is substantively

reasonable    so   long   as    the   sentencing     court     has   provided   a

'plausible     sentencing      rationale'     and    reached    a    'defensible

result.'"    Sayer, 916 F.3d at 39 (quoting United States v. Martin,

520 F.3d 87, 96 (1st Cir. 2008)).

             Flores    first     argues       that    the      district    court

impermissibly departed upwardly from the Guidelines sentencing

ranges without complying with the notice requirements of Fed. R.

Crim. P. 32(h),1 which purportedly rendered the resulting sentences

procedurally infirm.        He argues that U.S.S.G. § 5K2.6 explicitly

provides     for   a   substantial      departure     from     the    Guidelines

sentencing range where a dangerous weapon is possessed and fired

in the commission of an offense that endangers others, and so the

departure Guidelines expressly cover what the district court did

here.2   U.S. Sent'g Guidelines Manual § 5K2.6 (U.S. Sent'g Comm'n




     1    Rule 32(h) provides that "[b]efore the court may depart
from the applicable sentencing range on a ground not identified
for departure either in the presentence report or in a party's
prehearing submission, the court must give the parties reasonable
notice that it is contemplating such a departure[ and t]he notice
must specify any ground on which the court is contemplating a
departure." Fed. R. Crim. P. 32(h) (emphases added).
     2    The full text of U.S.S.G. § 5K2.6 provides: "If a weapon
or dangerous instrumentality was used or possessed in the
commission of the offense the court may increase the sentence above
the authorized guideline range.       The extent of the increase
ordinarily should depend on the dangerousness of the weapon, the
manner in which it was used, and the extent to which its use
endangered others.    The discharge of a firearm might warrant a


                                      - 9 -
2018).       Those arguments lack merit for the simple reason that the

district court did not depart from the applicable Guidelines

ranges, but rather imposed variant sentences.3

               The district court specifically discussed the particular

dangerousness        of   the   offense     conduct,   which   involved   Flores

shooting a semi-automatic rifle in a public area outside a pub,

and Flores's repeated disregard for the terms of his supervised

release.       Those circumstances led the district court to conclude

that above-Guidelines-range sentences were necessary to afford

adequate deterrence, to reflect the seriousness of the offense, to

protect the public, and to promote respect for the law, all of

which are factors under 18 U.S.C. § 3553(a)(2).                   The district

court       also   expressly    cited   §   3553(a)    in   sentencing    Flores.

Setting a sentence after referencing and analyzing the sentencing

factors under § 3553(a) shows that the court was imposing a

variance, even when it referenced grounds which would be relevant

to a departure under the Guidelines.             See United States v. Santini-

Santiago, 846 F.3d 487, 491 (1st Cir. 2017); United States v.

Aponte-Vellón, 754 F.3d 89, 93 (1st Cir. 2014) (concluding that




substantial sentence increase."    U.S. Sent'g Guidelines Manual
§ 5K2.6 (U.S. Sent'g Comm'n 2018).
        3 Because we reject Flores's claims of procedural and
substantive unreasonableness on the merits and find that the
district court committed no error, we need not reach the
government's arguments as to plain error review and waiver.


                                        - 10 -
the   sentencing    court   engaged   in    a   variance,   even    though   it

"echo[ed]" grounds for a departure under the Guidelines).             Because

the district court imposed variant sentences, and not departures,

the notice requirements of Rule 32(h) did not apply.               Irizarry v.

United States, 553 U.S. 708, 714-16 (2008); Santini-Santiago, 846
F.3d at 490; see also United States v. Daoust, 888 F.3d 571, 575

(1st Cir. 2018) (holding that the advance notice requirements of

Rule 32(h) do not apply to sentences imposed for supervised release

violations, which are governed by a different rule).

            Nor were the sentences imposed otherwise procedurally

unreasonable.      In assessing procedural reasonableness, "[w]e must

ensure that the district court did not commit any 'significant

procedural error' to arrive at a sentence."             Sayer, 916 F.3d at

37 (quoting Gall, 552 U.S. at 51).          Significant procedural errors

include

            failing    to   calculate     (or   improperly
            calculating)   the    [Guidelines   sentencing
            range], treating the Guidelines as mandatory,
            failing to consider the [18 U.S.C.] § 3553(a)
            factors, selecting a sentence based on clearly
            erroneous facts, or failing to adequately
            explain the chosen sentence -- including an
            explanation for any deviation from the
            Guidelines range.

Flores-Machicote, 706 F.3d at 20 (second alteration in original)

(quoting Gall, 552 U.S. at 51).

            Flores does not argue that the district court failed to

calculate    or    miscalculated   the     Guidelines   sentencing      range,


                                   - 11 -
treated the Guidelines as mandatory, or selected a sentence based

on clearly erroneous facts.        And the district court expressly

referenced and analyzed the § 3553(a) factors and explained why,

based on those factors, it was imposing sentences which exceeded

the Guidelines ranges.   There was no significant procedural error.4

            For the same reasons, Flores's argument that the variant

sentences   were   substantively   unreasonable    lacks   merit.   The

district court provided plausible sentencing rationales for both

sentences based on the dangerousness of the assault rifle fired in

public and Flores's repeated and flagrant disrespect for the terms

of his supervised release, which included committing a serious

offense within only a few months of his latest release from prison.

See, e.g., United States v. Méndez-Báez, 927 F.3d 39, 42-43 (1st

Cir. 2019); Daoust, 888 F.3d at 577-78.           The upwardly variant

sentences were a defensible result based on those circumstances



     4    The district court cited the sentencing factors under 18
U.S.C. § 3553(a) in varying upwardly on the revocation sentence,
even though the relevant factors are found in a separate section,
18 U.S.C. § 3583(e).    See Daoust, 888 F.3d at 576.      However,
§ 3583(e) does not enumerate any independent considerations but
rather explicitly incorporates a number of the § 3553(a) factors,
including the nature and circumstances of the offense, the need
for adequate deterrence, and the need to protect the community
from further crimes of the defendant.     Id.; see also 18 U.S.C.
§ 3583(e). And in any event, the defendant waived any argument
that the failure to cite specifically to § 3583(e) with respect to
the revocation sentence was procedural error by not raising it in
his brief. See Vázquez-Rivera v. Figueroa, 759 F.3d 44, 46-47,
47 n.1 (1st Cir. 2014); United States v. Dávila-Félix, 667 F.3d
47, 51 n.5 (1st Cir. 2011).


                               - 12 -
and the need to achieve adequate deterrence, to protect the

community, and to promote respect for the law.   See, e.g., Méndez-

Báez, 927 F.3d at 42-43; Daoust, 888 F.3d at 575-78 (affirming

both the procedural and substantive reasonableness of an upwardly

variant sentence for a revocation of supervised release).

          Flores's variant sentences are both procedurally and

substantively reasonable.

          Affirmed.




                              - 13 -